DOWDELL, J.-
This is a suit by George H. Bube, appellant, to recover damages for injuries received by bis son, a minor. The plaintiff recovered a verdict, which upon motion of the defendant was set aside, and to which action of the court in setting aside the verdict and granting a new trial the plaintiff excepted, and now prosecutes this appeal to review said ruling.
The motion for a new trial contained four grounds, but only two questions are argued by counsel, and here presented for consideration, viz.-:- Firstííjtñ an action of this kind by the father, can punitive damages be recovered? Second,^an a recovery be had for mental suffering by the father?
It is a well recognized principle at common law, that the right of action in the father in such a case, is based upon the idea of loss of service of the minor to the father, and the damages are compensatory, including, of course, nursing, medical expenses, and the like. In Williams v. South & North Ala. R. R. Co., 91 Ala. 638, it was said: “At common law the father could sue for and recover damages for an injury not resulting in death wrongfully done his minor son. The damages were to compensate him for the loss of services. If death resulted, the action was not maintainable.”—Citing Stewart v. L. & N. R. R. Co., 83 Ala. 493; Louisville R. R. Co. v. Goodykoontz, (Ind. Sup. 21 N. E. 472), 12 Am. St. Rep. 371. In a note to the last case cited, (12 Am. St. Rep. 377), will be found other authorities cited, to the proposition that punitive damages are not recoverable in such actions, unless they are given by the statute. We have no statute giving pnnitive damages, or that changes the common iaw rule as to damages in such actions. Section 26 of *281the Code of 1896, which authorizes the recovery of “such damages as the jury may assess,” is not applicable here, and only applies when death results from the injury, and the action is for damages for wrongfully causing the death of the minor child.
The father cannot in an action of this kind recover damages for mental suffering,_pn_account of jdie injuries sustained by his child. This principle, is, we think, as well settled, as the one that punitive .damages are not recoverable. In Black v. Carrollton R. R. Co., 68 Am. Dec. 588, the rule is thus stated: “In estimating damages sustained by father from injuries to his infant son, the jury may take into consideration the expenses of medical attendance, the loss to the father through neglect of business during his son’s illness, and the loss likely to arise to the father from-4he son’s crippled state during the period when he would be unable to provide .for his own support or assist his father, but the jury cannot consider_the._men.tal.-anguish or.suffering which the injury caused the father.” There are many authorities Avhich sustaiif the proposition, and without further discussion, we content ourselves by referring to the cases cited in brief of appellee’s counsel.
In as much as the court below had instructed the jury contrary to the principles above stated, it committed no error in granting the motion for a new trial, and the judgment appealed from will he affirmed. •
Affirmed.